Freeman, J.,
delivered the opinion of the court.
The question in this case is, whether a party sued before a justice of the peace, has judgment against him, and appeals to the Circuit Court and there has rendered in his favor, is liable for costs incurred in that court in case the execution is returned nulla, bona as to the original party against whom it is rendered.
Sec. 3204 provides: “All costs accrued at the instance of the successful party, which cannot be collected out of the other party, may be recovered, on motion, by persons entitled to them, against the successful party.”
The defendant was certainly the successful party in the Circuit Court; no other party was; and the object of the Statute was, that the officers doing service should be paid by the party for whom the service was performed, notwithstanding the original judgment was against his opponent.
Affirm the judgment.